IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-31184
                         Conference Calendar
                          __________________


JOSE F. PUPO,

                                      Plaintiff-Appellant,

versus

ALLEN CARTER; DORA RABALAIS; BURL
CAIN, Acting Warden, Louisiana State
Penitentiary; RICHARD L. STALDER,
Warden, Louisiana State Penitentiary,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 95-CV-454
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's dismissal as

frivolous pursuant to 28 U.S.C. § 1915(d) of appellant's civil

rights complaint.   He contends that the district court erred by

dismissing his complaint as frivolous and by doing so when the

proceedings had been stayed previously by the magistrate judge.

We have reviewed the record and the district court's order and

find no reversible error.    See Pupo v. Carter, et al., No. 95-CV-

454 (M.D. La. Oct. 18, 1995); 28 U.S.C. § 636(b).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-31184
                 -2-

AFFIRMED.